Name: Commission Regulation (EC) No 413/2004 of 5 March 2004 prohibiting fishing for blue ling by vessels flying the flag of Spain
 Type: Regulation
 Subject Matter: fisheries;  Europe;  maritime and inland waterway transport
 Date Published: nan

 Avis juridique important|32004R0413Commission Regulation (EC) No 413/2004 of 5 March 2004 prohibiting fishing for blue ling by vessels flying the flag of Spain Official Journal L 068 , 06/03/2004 P. 0005 - 0005Commission Regulation (EC) No 413/2004of 5 March 2004prohibiting fishing for blue ling by vessels flying the flag of SpainTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy(1), and in particular Article 21(3) thereof,Whereas:(1) Council Regulation (EC) No 2340/2002 of 16 December 2002 fixing for 2003 and 2004 the fishing opportunities for deep-sea fish stocks(2) lays down quotas for blue ling for 2004.(2) In order to ensure compliance with the provisions relating to the quantity limits on catches of stocks subject to quotas, the Commission must fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated.(3) According to the information received by the Commission, catches of blue ling in the waters of ICES divisions VI and VII (EC waters and waters not falling under the sovereignty or within the jurisdiction of third countries), by vessels flying the flag of Spain or registered in Spain have exhausted the quota allocated for 2004. Spain has prohibited fishing for this stock from 26 January 2004. This date should consequently be adopted in this Regulation,HAS ADOPTED THIS REGULATION:Article 1Catches of blue ling in the waters of ICES divisions VI and VII (EC waters and waters not falling under the sovereignty or within the jurisdiction of third countries), by vessels flying the flag of Spain or registered in Spain are hereby deemed to have exhausted the quota allocated to Spain for 2004.Fishing for blue ling in the waters of ICES divisions VI and VII (EC waters and waters not falling under the sovereignty or within the jurisdiction of third countries), by vessels flying the flag of Spain or registered in Spain is hereby prohibited, as are the retention on board, transhipment and landing of this stock caught by the above vessels after the date of application of this Regulation.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union.It shall apply from 26 January 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 March 2004.For the CommissionJÃ ¶rgen HolmquistDirector-General for Fisheries(1) OJ L 261, 20.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 1954/2003 (OJ L 289, 7.11.2003, p. 1).(2) OJ L 356, 31.12.2002, p. 1.